IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT United States Court of Appeals
                                              Fifth Circuit

                                                             FILED
                                                         October 15, 2007
                            No. 06-20997
                          Summary Calendar             Charles R. Fulbruge III
                                                               Clerk




MR MANUEL GAY,

                                      Plaintiff-Appellant,

v.

UNITED STATES OF AMERICA;
U.S. DISTRICT COURT,
Southern District of Texas, Houston Division;
IRVIN, Federal DEA Agent;
DAVID WOMACK, Montgomery County Task Force,

                                      Defendants-Appellees.




              Appeal from the United States District Court
                   for the Southern District of Texas
                            No. 4:06-CV-3661
                                  No. 06-20997

Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


      Manuel Gay, Texas prisoner # 597893, appeals the dismissal of his 42
U.S.C. § 1983 suit as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B). The suit
challenges a federal forfeiture order for his pickup truck that was seized after
Gay was convicted of a federal drug offense.
      Gay does not address the findings that the judge who presided over the for-
feiture proceeding is absolutely immune from suit and that Gay’s claim regard-
ing the forfeiture is barred by Heck v. Humphrey, 512 U.S. 477 (1994). Failure
to identify any error in the district court’s analysis is the same as if the appel-
lant had not appealed. Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987). Although pro se briefs are liberally construed,
even pro se litigants must brief arguments to preserve them. Yohey v. Collins,
985 F.2d 222, 225 (5th Cir. 1993). Because Gay has failed to contest the district
court’s reasons for dismissing, he has waived appellate review of those issues.
See id.
      Gay argues that the district court erred in not allowing him to amend his
complaint to include facts and defendants that would state a cause of action re-
lating to the forfeiture of his truck. The proposed amendments to the complaint,
however, would not have overcome the finding that any claim relating to the for-
feiture is barred by Heck. Accordingly, Gay has not shown that the court erred
in not allowing him to amend his complaint. See Jacquez v. Procunier, 801 F.2d
789, 793 (5th Cir. 1986); Jones v. Greninger, 188 F.3d 322, 326-27 (5th Cir.
1999).
      The appeal is without arguable merit and is dismissed as frivolous. See

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                        2
                                  No. 06-20997

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2. Gay is
warned that the district court’s dismissal of his complaint and the dismissal of
this appeal count as strikes under 28 U.S.C. § 1915(g) and that if he accumulates
three strikes, he will not be able to proceed in forma pauperis in any civil action
or appeal filed while he is incarcerated or detained in any facility unless he is
under imminent danger of serious physical injury. See Adepegba v. Hammons,
103 F.3d 383, 388 (5th Cir. 1996).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        3